 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL HARRIS,                                   1:18-cv-00942-GSA-PC
12                    Plaintiff,                       ORDER DENYING MOTION FOR
                                                       EXTENSION OF TIME AS PREMATURE,
13             vs.                                     WITHOUT PREJUDICE
                                                       (ECF No. 20.)
14    MADERA COUNTY DEPARTMENT OF
      CORRECTIONS,
15

16                        Defendant.
17

18

19             Plaintiff, Daniel Harris, is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing
21   this action on July 12, 2018. (ECF No. 1.) On December 10, 2018, the court issued an order to

22   show cause, requiring Plaintiff to file a response to the order within thirty days, showing why
23   this case should not be dismissed as barred by Heck and Balisok.1 (ECF No. 13.) On January

24   10, 2019, the court granted Plaintiff a sixty-day extension of time to file his response. (ECF

25   No. 15.) On March 14, 2019, the court granted Plaintiff another sixty-day extension of time to
26   file his response. (ECF No. 19.)

27
                      1
28                        Heck V. Humphrey, 512 U.S. 477 (1994) and Edwards V. Balisok, 520 U.S. 641
     (1997).
                                                       1
 1          On April 18, 2019, Plaintiff filed another motion for extension of time.     (ECF No. 20.)
 2   Plaintiff requests a thirty-day extension of time to file his response to the court’s order to show
 3   cause, to allow him time to seek legal counsel. Plaintiff’s motion is premature, because nearly
 4   thirty days remain from his prior extension of time. Therefore, Plaintiff’s motion shall be
 5   denied, without prejudice to renewal of the motion at a later stage of the proceedings.
 6          Accordingly, for the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s
 7   motion for extension of time, filed on April 18, 2019, is DENIED as premature, without
 8   prejudice.
 9
     IT IS SO ORDERED.
10

11      Dated:     April 22, 2019                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
